Case 16-63442-lrc    Doc 47    Filed 10/20/20 Entered 10/20/20 10:39:51          Desc Main
                               Document      Page 1 of 5




 IT IS ORDERED as set forth below:




 Date: October 20, 2020
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge


_______________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

  IN RE:                           ) CASE NO. 16-63442-LRC
                                   )
  ADANTE MARIANO SMITH,            ) CHAPTER 13
                                   )
        Debtor.                    )
                                   )
                                   )
  U.S. BANK TRUST N.A., AS TRUSTEE )
  OF THE BUNGALOW SERIES F TRUST, ) CONTESTED MATTER
                                   )
        Movant,                    )
                                   )
  vs.                              )
                                   )
  ADANTE MARIANO SMITH,            )
  MELISSA J. DAVEY, Trustee,       )
                                   )
        Respondents.               )
                                   )

                            AMENDED CONSENT ORDER
           U.S. Bank Trust N.A., as Trustee of the Bungalow Series F Trust, c/o BSI

  Financial Services, Inc., its servicing agent ("Movant"), filed a Motion for Relief from
Case 16-63442-lrc     Doc 47    Filed 10/20/20 Entered 10/20/20 10:39:51         Desc Main
                                Document      Page 2 of 5




  Stay ("Motion") on September 10, 2020, Doc. No. 43, and the hearing on the Motion was

  scheduled for September 29, 2020 at 9:00 a.m. Movant and Debtor have consented to the

  amended terms herein, there is not any opposition from the Chapter 13 Trustee, and good

  cause has been shown. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

                                              1.

         Debtor acknowledges being delinquent on the post-petition payments as set forth

  under the terms and conditions of the subject loan documents attached to the Motion and

  incorporated herein by reference ("Loan Documents"). The post-petition arrearage is in

  the amount of $3,390.39 and consists of the post-petition payments for August 2020

  through October 2020 at $786.76 each, and $850.00 attorney’s fees and $181.00 costs

  incurred by Movant in bringing the Motion, minus $0.89 in suspense.

                                              2.

         All payments made pursuant to this Consent Order shall have Loan Number

  xxxxxx4619 written thereon and shall be remitted directly to Movant, c/o BSI, 314 S.

  Franklin St., P.O. Box 517, Titusville, PA 16354. Debtor shall remit $1,102.83 in

  certified funds on or before September 14, 2020, the regular payment for October 2020 on

  time, and $234.90 in certified funds on both October 19, 2020 and November 20, 2020.

  Debtor shall amend his Chapter 13 Plan to include $1,031.00 of the post-petition
  arrearage.

                                              3.
         Debtor shall remit all payments under this Consent Order in strict compliance

  with the terms herein and shall remit all future post-petition payments in strict
  compliance with the terms of the Loan Documents.

                                              4.

         Movant shall be entitled to file a supplemental claim for $850.00 attorney's fees

  and $181.00 costs incurred in filing the Motion.
Case 16-63442-lrc     Doc 47     Filed 10/20/20 Entered 10/20/20 10:39:51             Desc Main
                                 Document      Page 3 of 5




                                               5.

         In the event of a default on any of the payments set forth in Paragraphs Two or

  Three above, Movant or Movant’s counsel shall give written notice, by first class mail to

  Debtor and via email to Debtor's counsel, of Debtor's default and right to cure the default

  within ten (10) days. Debtor shall be presumed to have received the written notice on the

  fifth (5th) calendar day following mailing of said notice provided that said notice was

  properly addressed and that sufficient postage was affixed thereto. Movant shall be

  entitled to attorney’s fees of $85.00 per default notice plus costs. Upon Debtor's failure to

  cure within the ten-day period, Movant or Movant’s counsel may file an affidavit of

  default and a delinquency motion, both to be served upon Debtor, Debtor's counsel, and

  the Chapter 13 Trustee, and this Court may then terminate the automatic stay as to

  Movant without further notice or hearing and order that:

         a) The Motion is granted;
         b) The stay set forth in FBR 4001(a)(3) is hereby waived, and the
         automatic stay is terminated as to Movant to permit Movant to pursue and
         enforce under non-bankruptcy law any and all rights it has in and to that
         certain real property, as more particularly described in the loan documents
         attached to the Motion and incorporated herein by reference, commonly
         known as 721 Hairston Crossing Court, Stone Mountain, GA 30083
         (“Real Property"), including, but not limited to, advertising and conducting
         a foreclosure sale and seeking confirmation thereof in order to pursue any
         deficiency, and seeking possession of the Real Property. However,
         Movant and/or its successors and assigns may offer, provide, and enter
         into a potential forbearance agreement, loan modification, refinance
         agreement, short sale, deed in lieu of foreclosure, or any other type of loan
         workout/loss mitigation agreement. Movant may contact Debtor via
         telephone or written correspondence to offer any such agreement; and
         c) The Chapter 13 Trustee shall cease funding Movant's pre-petition claim.
         Upon completion of any foreclosure sale by Movant during the pendency
         of this case, all proceeds exceeding Movant’s lawful debt that would
         otherwise be payable to the Debtor shall be promptly remitted to the
         Chapter 13 Trustee. Movant is granted leave to seek allowance of a
         deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
         shall be entitled to object to said deficiency claim.

                                   [END OF DOCUMENT]
Case 16-63442-lrc       Doc 47   Filed 10/20/20 Entered 10/20/20 10:39:51           Desc Main
                                 Document      Page 4 of 5



  PREPARED BY AND CONSENTED TO:
  Attorney for Movant

         /s/
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com


  CONSENTED TO:
  Attorney for Debtor

         /s/
  Thomas J. Reichard             (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 150822

  Clark & Washington, PC
  Bldg. 3
  3300 Northeast Expressway
  Atlanta, GA 30341
  (404) 522-2222
  Email: treichard@cw13.com


  NO OPPOSITION:
  Chapter 13 Trustee

         /s/
  Mandy K. Campbell            (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 142676
  Attorney for the Chapter 13 Trustee

  Suite 200
  260 Peachtree Street
  Atlanta, GA 30303
  (678) 510-1444
  Email: mcampbell@13trusteeatlanta.com
Case 16-63442-lrc   Doc 47    Filed 10/20/20 Entered 10/20/20 10:39:51     Desc Main
                              Document      Page 5 of 5



                    DISTRIBUTION LIST ON CONSENT ORDER

         Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
  following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Melissa J. Davey, Esq.
         Chapter 13 Trustee
         Suite 200
         260 Peachtree Street, NW
         Atlanta, GA 30303

         Thomas J. Reichard, Esq.
         Clark & Washington, PC
         Bldg. 3
         3300 Northeast Expressway
         Atlanta, GA 30341

         Adante Mariano Smith
         721 Hairston Crossing Court
         Stone Mountain, GA 30083-3431
